Citation Nr: 1227025	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  10-21 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for flat feet. 

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for irritable bowel syndrome; and if so, whether the criteria for service connection are met.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a right ankle sprain.

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for hearing loss of the right ear.

6.  Entitlement to service connection for residuals of a left ankle sprain.

7.  Entitlement to a disability rating in excess of 10 percent for a low back disability.

8.  Entitlement to an increased disability rating for a left knee disability, currently rated as 10 percent disabling.

9.  Entitlement to a disability rating in excess of 10 percent for a right knee disability.

10.  Entitlement to a compensable disability rating for hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1980 to June 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from decisions of the RO in October 2005 and in August 2008 that, in pertinent part, declined to reopen claims for service connection for flat feet, irritable bowel syndrome, hypertension, residuals of a right ankle sprain, and for hearing loss of the right ear on the basis that new and material evidence had not been received; denied service connection for residuals of a left ankle sprain; and denied increased disability ratings for a low back disability, a left knee disability, a right knee disability, and for hearing loss of the left ear.  The Veteran timely appealed.

In August 2011, the Veteran testified during a video conference hearing before the undersigned.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work, and has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

The reopened claims for service connection for flat feet, hypertension, and the residuals of a right ankle sprain; the claim of service connection for the residuals of a left ankle sprain; and the claim for an increased disability rating for hearing loss of the left ear are addressed in the REMAND portion of the decision below; and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In May 1993, the RO denied the Veteran's claims for service connection for flat feet; for irritable bowel syndrome; for residuals of a right ankle sprain; and for hearing loss of the right ear.  The Veteran did not appeal within one year of being notified. 

2.  In April 2003, the RO denied the Veteran's claim for service connection for hypertension.  The Veteran did not appeal within one year of being notified.

3.  Evidence associated with the claims file since the May 1993 and April 2003 denials, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claims for service connection for flat feet, for irritable bowel syndrome, for hypertension, and for residuals of a right ankle sprain; and raises a reasonable possibility of substantiating claims for service connection for flat feet, for irritable bowel syndrome, for hypertension, and for residuals of a right ankle sprain.

4.  Evidence associated with the claims file since the May 1993 denial, when considered by itself or in connection with evidence previously assembled, does not create a reasonable possibility of substantiating claim for service connection for hearing loss of the right ear. 

5.  Resolving all doubt in the Veteran's favor, irritable bowel syndrome had its onset in service. 

6.  Throughout the rating period, the Veteran's left knee disability has been manifested by X-ray evidence of osteoarthritis, noncompensable limitation of motion, painful motion, swelling, weakness, complaints of instability, flare-ups, and functional impairment equivalent to moderate knee impairment; severe recurrent subluxation and lateral instability are not demonstrated.

7.  Throughout the rating period, the Veteran's right knee disability has been manifested by X-ray evidence of osteoarthritis, limited flexion, and occasional functional impairment due to painful motion; neither instability nor limited extension, nor dislocated cartilage with frequent episodes of locking are demonstrated.

8.  Throughout the rating period, the Veteran's degenerative joint disease of the lumbar spine has been manifested primarily by a combined range of motion of the thoracolumbar spine beyond 120 degrees but less than 235 degrees, and by painful motion; ankylosis, incapacitating episodes, and doctor-prescribed bed rest are not demonstrated.

9.  Throughout the rating period, the Veteran has exhibited mild incomplete paralysis of the sciatic nerve of the left lower extremity; moderate or severe incomplete paralysis, or complete paralysis has not been demonstrated.


CONCLUSIONS OF LAW

1.  The evidence received since the RO's May 1993 and April 2003 denials is new and material; and the claims for service connection for flat feet, for irritable bowel syndrome, for the residuals of a right ankle sprain, and for hypertension are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  The evidence received since the RO's May 1993 denial is not new and material, and the claim for service connection for hearing loss of the right ear is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Irritable bowel syndrome was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  The criteria for a 20 percent disability evaluation for moderate left knee impairment are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Code 5257 (2011).

5.  The criteria for a separate 10 percent disability evaluation for osteoarthritis and noncompensable limitation of motion of the left knee are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011).

6.  The criteria for an increase disability rating for the Veteran's right knee disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5260, 5261 (2011).

7.  The criteria for a disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2011).

8.  Resolving all doubt in the Veteran's favor, the criteria for a separate 10 percent disability evaluation for associated incomplete paralysis of the sciatic nerve of the left lower extremity are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through an October 2007 letter, the RO notified the Veteran of elements of service connection, the evidence needed to establish each element, and elements of an increased rating claim.  These documents served to provide notice of the information and evidence needed to substantiate the claims.  

In the October 2007 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran specifically waived RO consideration of the additional evidence submitted following the August 2011 hearing; hence, no re-adjudication followed and no supplemental statement of the case (SSOC) was issued.

Notice in a new and material evidence claim (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.

The notice also requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The October 2007 letter notified the Veteran that his previous claims for service connection had been denied in May 1993 and in April 2003.  The RO advised the Veteran of the evidence needed to establish each element for service connection.  The RO advised the Veteran of the reason for the previous denials and that once a claim had been finally disallowed, new and material evidence was required for reopening, and also told him what constituted new evidence and what constituted material evidence.  This letter satisfied the notice requirements of Kent.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with certain claims on appeal, reports of which are of record and are adequate for rating purposes.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran is not entitled to an examination prior to submission of new and material evidence.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2) . These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing. 

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).


II.  Petitions to Reopen Claims for Service Connection

In May 1993, the RO originally denied service connection for several disabilities on the following bases:  for flat feet, the condition neither occurred in nor was permanently aggravated by active service; for irritable bowel syndrome, the condition neither occurred in, nor was caused by active service; for residuals of a right ankle sprain, the condition resolved, and no residual disability was shown at service discharge or on VA examination; and for hearing loss of the right ear, the results of audiometric testing did not satisfy the criteria necessary to be recognized as a disability under VA regulations.

In April 2003, the RO originally denied service connection for hypertension, on the basis that the condition neither occurred in nor was caused by active service, and did not manifest to a compensable degree within the first post-service year.

The evidence of record at the time of the last denial of the claims in May 1993 and in April 2003, respectively, included the Veteran's service treatment records; April 1993 VA examinations; and treatment for and diagnosis of hypertension in June 2002 and September 2002.

Service treatment records at the time of the Veteran's enlistment examination in January 1980 note moderate pes planus.  There was no evidence of treatment for flat feet during active service or within the first post-service year.

Service treatment records document the Veteran's blood pressure as borderline in January 1986, with a reading of 144/90; and in April 1988, with a reading of 140/78.  

Service treatment records, dated in April 1982, show complaints of stomach pain and diarrhea, and an assessment of a questionable bowel syndrome.  In June 1991, the Veteran complained of cramping, gas, and diarrhea for the past couple of months; and a history in his family of what sounded like irritable bowel syndrome.  At that time the examiner noted mild to acute tenderness, and hyperactive bowel sounds.  The assessment was probable irritable bowel syndrome, and the Veteran was prescribed medication.

While service treatment records show that the Veteran was treated for a right ankle sprain in December 1991, and the VA examination noted a history of right ankle sprain, there was no evidence of permanent residuals or chronic disability shown at separation from active service or on subsequent VA examination.

There is no evidence of a right ear hearing loss disability during active service or within the first post-service year.

The report of the April 1993 VA examination documents a history of a right ankle sprain, which occasionally caused some aching; and X-ray findings of a normal right ankle.  The Veteran did not volunteer any gastrointestinal problems; and when asked, he stated his only problem had been some alternation of bowel movements; none was found on VA examination.

VA audiometric test results documented right ear hearing essentially within normal limits, with normal tympanograms, in April 1993.

Based on this evidence, the RO concluded in May 1993 and in April 2003, respectively, that there was no evidence in-service aggravation of flat feet; no evidence of chronic irritable bowel syndrome in active service and continuing to the present date; no evidence of residuals of a right ankle sprain; no evidence of a current right ear hearing loss disability; and no evidence of hypertension in service or within the first post-service year.

The present claims were initiated by the Veteran in July 2005 and in August 2007.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since May 1993 and April 2003, respectively,
includes a March 2003 VA (contract) examination; additional VA treatment records; a January 2008 VA (contract) examination; private treatment records for hypertension; April 2009 expert medical opinions by John W. Ellis, M.D., who is a Board-certified physician; an August 2011 videoconference hearing transcript; an October 2011 supplemental expert medical opinion by Dr. Ellis; and statements by the Veteran.

Much of this evidence, except for a few duplicate documents, is new; it was not previously of record and is not cumulative. 

Regarding flat feet, the additional VA treatment records show treatment for flat feet.  The April 2009 expert medical opinions by Dr. Ellis include a diagnosis of flat feet; and an opinion that the diagnosed disability was, as likely as not, due to and a consequence of the Veteran's active service.  The Veteran testified in August 2011 that his working with the boilers in active service aggravated his flat feet, and that he was told to use arch supports; and that he still used arch supports.  The October 2011 supplemental opinion by Dr. Ellis also includes an opinion that the Veteran's constant standing and marching and carrying 300-pound sections of boilers up and down stairs while working in active service contributed to and caused his flat feet and injury to his arches. 

The newly submitted evidence is also relevant.  Here, the Veteran's testimony, presumed credible, and Dr. Ellis' supplemental opinion show injury to the Veteran's arches to support a finding of aggravation of the Veteran's pre-existing flat feet during active service; and raises a reasonable possibility of substantiating the claim for service connection.

Hence, the Veteran's application to reopen the claim for service connection for flat feet must be granted.  38 U.S.C.A. § 5108.
 
Regarding irritable bowel syndrome, the April 2009 expert medical opinions by Dr. Ellis include a diagnosis of irritable bowel syndrome requiring continued medications; and an opinion that the diagnosed disability was, as likely as not, due to and a consequence of the Veteran's active service.  The Veteran also testified in August 2011 that he was treated for chronic diarrhea and changes in bowel problems in active service, and that he was given medications for treatment.  

Here, the newly submitted evidence is also relevant, and shows a continuity of symptomatology of irritable bowel syndrome requiring treatment post-service.  Likewise, Dr. Ellis's opinion provides a plausible link between the Veteran's current irritable bowel syndrome and his active service; and raises a reasonable possibility of substantiating the claim for service connection.

Hence, the Veteran's application to reopen the claim for service connection for irritable bowel syndrome must be granted.  38 U.S.C.A. § 5108.

Regarding hypertension, the additional VA treatment records show treatment for hypertension.  In April 2009, Dr. Ellis opined that the Veteran's hypertension was not directly caused by his active service or injuries in service. The Veteran also testified in August 2011 that he underwent several blood pressure checks in active service, and had not been told to take medications; he testified that his blood pressure was being monitored.  The October 2011 supplemental opinion by Dr. Ellis also includes an opinion that the Veteran's hypertension was directly caused by his active service or injuries in service.  The supplemental opinion by Dr. Ellis was based on the Veteran's report of being in the proximity of a blast from a terrorist bombing in August 1985 in Germany, and being treated for hypertension shortly thereafter.

Here, the newly submitted evidence is relevant, although conflicting; and provides a plausible link between the Veteran's current hypertension and his active service.  
Under these circumstances, the Veteran's application to reopen the claim for service connection for hypertension must be granted.  38 U.S.C.A. § 5108.

Regarding residuals of a right ankle sprain, the April 2009 expert medical opinions by Dr. Ellis include a diagnosis of ankle sprain of either right or left ankle, resolved; and an opinion that the diagnosed disability was, as likely as not, due to and a consequence of the Veteran's active service.  Dr. Ellis added that there was no impairment in either ankle.  The Veteran also testified in August 2011 that he started having knee problems long before he had any ankle problems.

While much of this evidence is new in that it was not previously of record, the bulk of the evidence is cumulative to previously existing evidence-i.e., tending to show that the Veteran's in-service right ankle sprain resolved, and that there is no current right ankle disability.

New evidence that is not cumulative consists of the August 2011 testimony, which is presumed credible, that the Veteran had knee problems before having any ankle problems; and thereby suggesting that a claimed right ankle disability is secondary to a service-connected knee disability.  The Veteran certainly can describe his history of knee symptoms and the date of onset of any right ankle symptoms.  The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).

Here, the newly submitted evidence consisting of the Veteran's testimony is relevant, and provides a plausible basis for secondary service connection.  Under these circumstances, the Veteran's application to reopen the claim for service connection for residuals of a right ankle sprain must be granted.  38 U.S.C.A. § 5108.

Regarding right ear hearing loss, the report of the March 2003 VA (contract) examination includes a diagnosis of mild, high frequency sensorineural hearing loss bilaterally; and an opinion relating the Veteran's hearing loss to noise exposure in active service.  Audiometric testing in March 2003 revealed pure tone thresholds, in decibels, for the right ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
35
35

Audiometric testing in January 2008 revealed pure tone thresholds, in decibels, for the right ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
15
30

The Veteran also testified in August 2011 that he still had hearing loss in his right ear, although it did not meet VA's criteria for disability.  

While much of this evidence is new in that it was not previously of record, the evidence again is cumulative to previously existing evidence-i.e., tending to show no current right ear hearing loss disability as defined by VA regulations.  

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Because the newly submitted evidence fails to establish the existence of a current right ear hearing loss disability, it is not material for purposes of reopening the claim for service connection; and it does not relate to the basis of the previous denial.

Furthermore, the Board notes the case of Woehlaert v. Nicholson, 21 Vet. App. 456 (2007), wherein the Court held that the Board was not obligated to reopen a claim merely because the RO reopened the claim and undertook development such as obtaining a new examination or opinion.  Thus, the Board is not obligated to reopen the claim merely because the Veteran's right ear hearing acuity was tested during the January 2008 examination.  Furthermore, in Woehlaert, the Court also held that the adequacy of any such examination or opinion is moot if the Board determines that new and material evidence has not been presented, although the Board must certainly consider the results of such an examination or opinion as it would any evidence of record.  Therefore, even if the VA examination was in any way inadequate with respect to that ear, any such inadequacies are moot as the Board is finding that new and material evidence has not been received to reopen the claim.

As new and material evidence has not been received, the claim for service connection for hearing loss of the right ear is not reopened.

III.  Service Connection 

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303 (2010).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Irritable Bowel Syndrome 

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  As the Board is granting the benefit sought (service connection for irritable bowel syndrome), the Board finds that the Veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In August 2011, the Veteran contended that his chronic irritable bowel syndrome had its onset in active service.  He testified that the condition became chronic, and was diagnosed as diarrhea or a bowel problem in active service.  He also testified that it was treated as chronic diarrhea, and that it started shortly after basic training.  The Veteran testified that he was continuously getting medication for the condition, and that he now took two or three medications for treatment for irritable bowel syndrome.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

As noted above, service treatment records show complaints of stomach pain and diarrhea, and an assessment of a questionable bowel syndrome in April 1982; and an assessment of probable irritable bowel syndrome in June 1991.  Medication was then prescribed.

The report of the April 2009 expert medical opinion by Dr. Ellis reflects that the Veteran reported developing upper gastrointestinal pain, cramping, bloating, and burping in active service; and that he was give medication.  The Veteran reported that he continued to take medication, which worked well; and that he had occasional cramping.  The cramping occurred several times a week.  The assessment was irritable bowel syndrome requiring continued medications.  Dr. Ellis also opined that the disability was, as likely as not, due to and a consequence of the Veteran's active service.

In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  And the Veteran, even as a layman, is competent to proclaim that he had intermittent stomach cramps and diarrhea during active service, and that he continued taking medications.  Here, the Veteran is competent to report what occurred in service because his statements regard his first-hand knowledge of a factual matter.  He also reported cramping occurring several times weekly since then, which eventually resulted in a diagnosis of irritable bowel syndrome requiring continued medications.  This is further corroborated by Dr. Ellis's April 2009 opinion.

The Board finds the Veteran's lay statements concerning occasional cramping are not only competent, but also are credible, to show that he has continued to suffer from chronic irritable bowel syndrome post-service.  His lay statements, therefore, have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Certainly then, when considering his competent and credible lay statements with the medical evidence substantiating his claim, as well as Dr. Ellis's favorable opinion; and resolving all reasonable doubt in his favor, the Board finds that the Veteran's irritable bowel syndrome had its onset in active service.  See 38 C.F.R. § 3.102 (2011).  

III.  Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of knee pain, back pain, and impaired hearing.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

A.  Knee Disabilities

Service connection has been established for disabilities of each knee.

Traumatic arthritis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The standard ranges of motion of the knee are zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Limitation of motion of the knee is rated under Diagnostic Codes 5260 and 5261:

5260  Leg, limitation of flexion:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   

5261  Leg, limitation of extension:                                       
  Extension limited to 45°
     50 percent  
  Extension limited to 30
     40   
  Extension limited to 20
     30   
  Extension limited to 15
     20   
  Extension limited to 10
     10   
  Extension limited to 5
      0   

38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Moreover, Diagnostic Code 5257 provides a 10 percent evaluation for lateral instability or recurrent subluxation of a knee that is slight, a 20 percent rating when those symptoms are moderate, and a 30 percent rating when severe.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Alternatively, dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

VA's General Counsel has also held that separate ratings can be provided for a claimant who has compensable arthritis and instability of the knee.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).

A separate rating for arthritis can be awarded on the basis of X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

In addition, separate ratings can be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca, 8 Vet. App. at 206.  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2011); see also Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Left Knee 

Historically, the Veteran sustained a patellar dislocation of the left knee in the mid-1980's; and underwent left knee arthroscopy, medial meniscectomy, and open bone-tendon-bone anterior cruciate ligament reconstruction during active service in April 1990.  The left knee continued to be symptomatic, and the Veteran underwent additional surgery in 1993.  Following surgery, the diagnosis was post-operative internal derangement of the left knee, symptomatic with mild instability.

Effective December 11, 2001, the RO assigned a 20 percent disability rating for the Veteran's left knee disability based on evidence of moderate left knee impairment.  Effective February 2003, the RO increased the evaluation to 100 percent, under the provisions of 38 C.F.R. § 4.30 based on surgery and convalescence for this condition, and then resumed the evaluation of 20 percent, effective April 2003.

Examination of the Veteran's left knee by Dr. Ellis in June 2005 revealed flexion of the left knee approximately to 70 to 80 degrees; severe crepitation and popping were noted during range of motion testing.  Dr. Ellis noted laxity of the medial and lateral collateral ligaments.  Diffuse swelling was present.  There was tenderness to palpation about the joint lines and in the area of the patellar tendon.  Dr. Ellis opined that the laxity of the medial and lateral collateral ligaments resulted in instability.

During an October 2005 VA contract examination, the Veteran reported that his left knee pain was constant with worse flare-ups occurring three-to-four times a month, and lasting from three to four days.  The Veteran reported that it was hard to walk fast or for prolonged periods of time during pain periods.  He reported no incapacitation.

Examination in October 2005 revealed that all scars on the left knee have healed.  The medial scar is 10 centimeters by .5 centimeter; the lateral scar is 13 centimeters by .5 centimeter.  There are eight 1 centimeter by 1 centimeter arthroscopic scars.  The scars are level with no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.

Examination of the left knee in October 2005 was tender on palpation.  There was no recurrent subluxation, locking pain, joint effusion, or crepitus.  Range of motion of the left knee was to 140 degrees on flexion with pain, and to 0 degrees on extension.  X-rays revealed four screws in place, and osteoarthritis.

Effective July 5, 2005, the RO decreased the disability rating for the Veteran's left knee disability from 20 percent to 10 percent, based on full range of motion with pain and slight left knee impairment.  This change from 20 percent to 10 percent in the disability rating for the left knee did not trigger VA's obligations under 38 C.F.R. § 3.105(e), because it did not result in an overall reduction or discontinuance of payments being made to the Veteran.

VA treatment records show complaints of left knee pain in October 2007.  In January 2008, the Veteran reported weakness when standing for long periods; stiffness; swelling; heat; lack of endurance; and fatigability.  The Veteran also reported redness, giving way, locking, and dislocation.  Pain was elicited by physical activity, and the Veteran could function with medication.  

VA (contract) examination in January 2008 revealed that the Veteran's gait was unsteady, and that he used a cane to walk.  There was guarding of movement on the left; there was no edema, effusion, weakness, tenderness, redness, heat, and subluxation.  There was crepitus, but no genu recurvatum and locking pain.  Range of motion of the left knee was to 90 degrees on flexion, and to 0 degrees on extension.  There was pain at the extreme of motion in flexion.  Joint function was additionally limited after repetitive use by pain.  Stability testing of the left knee was within normal limits.  The diagnosis was patellar chondromalacia of the left knee with osteoarthritis, status-post left knee surgery for anterior cruciate ligament repair, with residual scars and decreased and painful range of motion.  The effect of the condition on the Veteran's daily activity was moderate.

Dr. Ellis's April 2009 report reflects that the Veteran still had a lot of instability in his left knee and decreased range of motion.  Examination revealed obvious swelling of the left knee, with 46.1 centimeters in circumference, as compared to 44.2 centimeters of the right knee.  There was moderate to severe laxity of the lateral collateral ligament, and mild laxity of the anterior cruciate and medial collateral ligaments.  There was marked audible and palpable crepitation on mild movement of the left knee.  Range of motion of the left knee was to 56 degrees on flexion, and to -11 degrees on extension.      

The Veteran underwent a VA examination in March 2010.  He reported constant pain and swelling, and that the left knee limited his walking to no more than one mile at a slow pace.  The Veteran reported that the knee became stiff, when sitting for more than one hour.  He reported that the knee had not given out on him, or locked up on him.  He wore a knee brace, and periodically iced his knee.  He denied any deformity, heat, redness, or drainage of the knee.  The Veteran declined injections into the knee, and was treated with nonsteroidal anti-inflammatory agents.  The Veteran reported cracking and popping of the left knee when he bent it, and denied flare-ups of joint disease.  His left knee did not limit his occupational duties.  

Examination of the left knee in March 2010 revealed moderate hypertrophy of the joint, and mild joint effusion present.  There was marked crepitation with range of motion testing.  Range of motion of the left knee was from 3 degrees flexion to 115 degrees on flexion.  There was no additional limitation of motion with repetitive use.  There was objective evidence of pain with range of motion testing, in the form of facial grimacing.  There was no objective evidence of instability, tenderness, redness, heat, abnormal movement, guarding of movement, malalignment, or drainage of the left knee.  X-rays revealed degenerative joint disease of the left knee.  

The March 2010 examiner commented that there was no detectable laxity of the left knee, and that this finding correlated with findings in 2007 and 2008; and range of motion testing also correlated with the December 2007 examination, more so than with Dr. Ellis's April 2009 evaluation.

In August 2011, the Veteran testified that doctors told him that the left knee joint should be replaced, but that the Veteran was too young for joint replacement.  

The Board notes that, even with consideration of functional factors and painful motion, the preponderance of the evidence reveals that the Veteran does not have limitation of motion in the left knee that meets or approximates the criteria for a compensable disability evaluation under Diagnostic Codes 5260 or 5261.  Excluding Dr. Ellis's April 2009 findings, the Veteran's most severe limitation of flexion is equivalent to 70 degrees in flexion, with pain; and he has been reported to achieve a nearly normal range of extension, that is, extension to 0 degrees.  The Veteran's left knee has not exhibited a compensable degree of motion loss in either flexion or extension.  Furthermore, no examiner has found additional loss of motion on repetitive use. 

Of note, Dr. Ellis's April 2009 findings appear to be inconsistent with each of the following:  Dr. Ellis's June 2005 findings, the January 2008 (contract) examination, and the March 2010 VA examination.  None of the other examiners has found compensable limitation of motion of the left knee.  Moreover, it is the present level of disability that is of primary concern.  Francisco, 7 Vet. App. at 58.  Accordingly, the Board affords Dr. Ellis's April 2009 findings of lesser probative value.

In addition, the Board notes the presence of X-ray evidence of osteoarthritis of the left knee.  This evidence supports a separate 10 percent disability rating for the service-connected left knee disability, based on arthritis and noncompensable limitation of motion.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5260, 5261.

The Board notes that an increased disability rating is not warranted under Diagnostic Code 5259, because no more than a 10 percent disability rating is assignable for removal of semilunar cartilage; and there is no evidence of any dislocated semilunar cartilage to warrant an increased disability rating under Diagnostic Code 5258.  

Here, throughout the rating period, the Veteran has consistently reported pain in his left knee, swelling, weakness, limited motion, and a sensation of giving way.  While there is no objective evidence of recurrent subluxation, Dr. Ellis has indicated that there is laxity of the ligaments that results in instability.  Examiners also have indicated that the Veteran must wear a knee brace for walking and climbing stairs; and there is evidence of pain in the form of facial grimacing and guarding of movement.  The March 2010 VA examiner also noted that the left knee disability caused limitation in daily activities.  Given the Veteran's credible statements of frequent flare-ups and functional impairment, and resolving doubt in favor of the Veteran, the Board finds that a 20 percent, but no higher, disability rating is warranted for moderate impairment of the left knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  There is no indication that left knee impairment is severe to warrant a disability rating in excess of 20 percent.  Severe recurrent subluxation or lateral instability are not demonstrated.

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   In this case, however, the evidence reflects that his symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.

For the foregoing reasons, the Board finds that, throughout the appellate period, the preponderance of the evidence is in favor of a 20 percent evaluation for moderate left knee impairment under Diagnostic Code 5257; and in favor of a separate 10 percent disability evaluation for osteoarthritis and noncompensable motion of the left knee under Diagnostic Code 5003.

Right Knee

Service connection has been established for osteoarthritis of the right knee.  Effective July 5, 2005, the RO assigned a 10 percent disability rating.

Examination of the Veteran's right knee by Dr. Ellis in June 2005 revealed minimal decreased range of motion; intermittent crepitation was noted.  There was laxity of the lateral collateral ligament.  No tenderness to palpation was detected.

During an October 2005 VA contract examination, the Veteran reported that his right knee started hurting in 2002; and that the joint became stiff and popped.  Flare-ups occurred three-to-four times a month, and lasted from one to two days.    The Veteran reported that it was hard to walk long distances.  He reported no incapacitation.  Range of motion of the right knee was approximately to 100 degrees to 140 degrees on flexion, and to 0 degrees on extension.  X-rays were indicative of osteoarthritis.

VA (contract) examination in January 2008 revealed guarding of movement on the right; there was no edema, effusion, weakness, tenderness, redness, heat, and subluxation.  Examination revealed crepitus; there was no genu recurvatum and locking pain.  Range of motion of the right knee was to 120 degrees on flexion, and to 0 degrees on extension.  Pain was noted at the extreme of motion on flexion.  Joint function was additionally limited by pain after repetitive use.  Stability testing of the right knee was within normal limits.  

Dr. Ellis's April 2009 report reflects that the Veteran's constant limp has caused some pain and grittiness in his right knee.  The Veteran has also noticed some instability.  Examination of the right knee revealed crepitation on movement.  There was mild laxity of the medial collateral ligament, and good range of motion.  

The Veteran underwent a VA examination in March 2010.  He reported that his right knee pain occurred about every three months, and lasted two-to-three days.  The pain was not as severe as the left knee pain, and did not limit him in his daily activities or his occupational duties.  The Veteran took nonsteroidal anti-inflammatory agents, which seemed to help.  He did not have weakness, stiffness, deformity, instability, locking up, or giving way of the right knee.  He did not have episodes of dislocation or subluxation of the right knee; and did not have heat, redness, tenderness, or drainage.  The Veteran denied flare-ups. 

Examination of the right knee in March 2010 revealed a knee in normal appearance.  Range of motion of the right knee was to 125 degrees on flexion without pain, and to 0 degrees on extension.  There was no additional limitation of motion on repetitive us; the knee joint was stable.

In August 2011, the Veteran testified that he has not had any operations on his right knee; and that he does have arthritis in the right knee.

Here again, even with consideration of functional factors and painful motion, there is no indication that the Veteran has limitation of flexion that meets or approximates the criteria for an increased disability evaluation under Diagnostic Code 5260.  The Veteran's right knee disability has not, at any time, exhibited a compensable degree of motion loss in flexion.  Here, the objective clinical findings consistently fail to show that his disability meets the criteria for an increased rating.  Under these circumstances, the Board must conclude that those findings outweigh the Veteran's lay assertions regarding severity and limitation of motion.

The Board has considered the applicability of Diagnostic Code 5257 and the Veteran's lay reports of instability.  While Dr. Ellis noted mild laxity of the medial collateral ligament in April 2009, there was no finding of instability of the right knee.  Various reports of physical examinations failed to show objective evidence of instability or subluxation, and the Board ultimately places more weight on the results of objective clinical examination than the Veteran's lay reports as to the severity of his symptoms.  Likewise, a more recent evaluation in March 2010 found no evidence of instability.  As noted above, it is the present level of disability that is of primary concern for an increased rating.  See Francisco, 7 Vet. App. at 58.  As such, the preponderance of the evidence weighs against a finding of instability; and accordingly, a compensable disability rating under Diagnostic Code 5257 is not warranted.

As noted, Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The Veteran reported no episodes of locking, and no examiner has found evidence of dislocated cartilage or of abnormal movement or locking of the right knee at any time so as to warrant an increased evaluation.

The Veteran has also reported intermittent crepitation, and difficulties with walking long distances; and X-rays revealed osteoarthritis of the right knee.  The evidence does not reflect, however, any limitation of extension, or that limited extension of the Veteran's right knee at any time met the criteria for a compensable disability rating under Diagnostic Code 5261.

In this case, the currently assigned 10 percent disability rating already compensates the Veteran for significant functional impairment due to right knee osteoarthritis, based on painful motion.  Given the findings of the March 2010 examiner, the Board finds that the overall evidence warrants no more than the currently assigned 10 percent disability rating for the service-connected right knee disability.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5260, 5261.

A clear preponderance of the evidence is against an increased disability rating based on functional loss due to pain on use or due to flare-ups, as the Veteran's complaints of pain and dysfunction are not supported by adequate pathology.  Neither instability nor limitation of extension, nor dislocated cartilage with frequent episodes of locking have been shown.  The objective clinical findings consistently fail to show that his disability meets the criteria for an increased rating, and the Board concludes that those findings outweigh his lay assertions regarding severity.  

B.  Low Back Disability

Service connection has been established for degenerative joint disease at L4-L5 and L5-S1 of the lumbar spine.  The RO has evaluated the Veteran's disability under former Diagnostic Code 5010-5295 as 10 percent disabling based on painful or limited motion of the lumbar spine.  

Currently, spinal disabilities are primarily evaluated under a general rating formula.  Under the formula, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Higher evaluations are assigned for unfavorable ankylosis of the entire spine, or the entire thoracolumbar spine, which are not relevant to the Veteran's claim.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  

Alternatively, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or under the general rating formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The notes following revised Diagnostic Code 5243 define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

"Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

The notes following Diagnostic Code 5243 further provide that, when evaluating on the basis of chronic manifestations, VA should evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes; and evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than one spinal segment, and provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurological manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

In general, the rating criteria take into account pain and other symptoms.  In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243). 

The report of a January 2008 VA (contract) examination shows complaints of stiffness when bending, and weakness when walking for extended periods of time.  The Veteran also reported pain occurring four times weekly, and lasting for three hours.  He reported that the pain traveled down the back of his legs; and described the pain as burning, sticking, and cramping.  The pain can be elicited by physical activity, or come by itself.  The Veteran reported no incapacitating episodes.

Examination of the thoracolumbar spine in January 2008 revealed no evidence of radiating pain on movement.  Muscle spasm was absent, and no tenderness was noted.  There was negative straight leg raising on the right and on the left, and there was no ankylosis of the lumbar spine.  Range of motion of the lumbar spine was to 90 degrees on flexion; to 26 degrees on extension; to 30 degrees on bending to the right and to the left; and to 30 degrees on rotation to the right and to the left.  Pain was noted at the extremes of motion.  Joint function was additionally limited by pain following repetitive use.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.

Dr. Ellis's April 2009 report reflects constant back pain and stiffness, particularly in the mornings.  The Veteran reported difficulty putting on his shoes.  He reported having severe pain in his back, with shooting radicular pain down his left leg, occurring about two or three times each month and lasting from days to one week.  During the severe time, the Veteran reported that he would take medication and be off from work, and remain in bed.  Bladder and bowel function was normal.

Examination in April 2009 by Dr. Ellis revealed tightness of the lumbar paraspinous muscles.  Range of motion of the lumbar spine was to 55 degrees on flexion; to 11 degrees on extension; to 16 degrees on right lateral bending; to 11 degrees on left lateral bending; to 10 degrees on right rotation; and to 15 degrees on left rotation.  Dr. Ellis commented that the initial injury to the Veteran's low back was an injury to the muscles, tendons, ligaments, and discs; and that the continued spasm in the back put greater pressure on the discs, causing spinal nerve root impairment.  
 
The Veteran underwent a VA examination in March 2010, and reported constant low back pain.  He reported that the pain originally occurred one to two times every six months, and had gradually increased in frequency.  The Veteran reported noticing the pain beginning about four months ago, and that it had not stopped since then.  He reported the pain felt like a "pinching pain," and it stayed in the lower back and did not radiate.  The Veteran did not have numbness, tingling, or weakness radiating into his legs.  The pain was constant and limited his walking.  The Veteran also was limited in lifting no more than 40 to 50 pounds because of lower back pain.  The Veteran reported no incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.

Examination of the lumbar spine in March 2010 revealed straightening of the normal lumbar lordosis.  Range of motion of the lumbar spine was to 90 degrees on flexion, without pain; to 10 degrees on extension; to 20 degrees on bending to the left and to the right; and to 20 degrees on rotation to the left and to the right.  Pain was noted at the extreme of extension, lateral bending, and rotation.  There was no additional limitation of motion with repetitive use.  The Veteran had no point tenderness or paraspinous spasm on examination.  Straight leg raising was negative.  There was no evidence of muscle spasm, guarding, or localized tenderness; and no fixed deformity on examination.

Neurological examination in March 2010 revealed normal muscle strength, mass, and tone in the lower extremities.  Deep tendon reflexes were 1+ at the knees and at the ankles, and sensation was intact in the lower extremities.  The diagnosis was degenerative disc disease of the lumbosacral spine.  The examiner commented that findings were consistent with degenerative disc disease or intervertebral disc syndrome; and that the current examination did not indicate neurological symptoms or signs, consistent with a radiculopathy or myelopathy.

In August 2011, the Veteran testified that he did not receive a proper evaluation of his low back disability because the recent examiner simply "eyeballed" the ranges of motion; and no proper measurements were taken.  The Veteran also testified that he had to take medications in order to function, due to his low back disability.

In this case, throughout the appellate period, the evidence shows that the Veteran could flex his thoracolumbar spine beyond 60 degrees-except on one occasion when examined by Dr. Ellis in April 2009.  Painful motion was noted.  Muscle spasm was also noted by Dr. Ellis, and there was no ankylosis of the lumbar spine. The combined range of motion of the thoracolumbar spine, except when examined by Dr. Ellis in April 2009, was greater than 120 degrees but not greater than 235 degrees.  No examiner found reversed lordosis or abnormal kyphosis.

As noted above, Dr. Ellis's April 2009 findings appear to be inconsistent with each of the following:  the January 2008 (contract) examination, and the March 2010 VA examination.  Each of the other examiners has found the combined range of motion of the thoracolumbar spine to be greater than 120 degrees.  Moreover, it is the present level of disability that is of primary concern.  Francisco, 7 Vet. App. at 58.  Accordingly, the Board affords Dr. Ellis's April 2009 findings of lesser probative value.  The Veteran's disability, thus, does not meet the criteria for a disability rating in excess of 10 percent under the general rating formula.  38 C.F.R. §§ 4.7, 4.21.

In this regard, the Board has considered the Court's holding in Deluca.  As noted, no examiner has found additional loss of motion on repetitive use; and no examiner found weakness, fatigability, or incoordination.  For these reasons, the Board concludes that an increased disability rating is not warranted based on functional loss due to pain and other symptoms as contemplated by Deluca.
  
The Board further notes that there is no record of doctor-prescribed bed rest.  The evidence, therefore, does not show incapacitating episodes throughout the appellate period.  Hence, there is no basis for a disability evaluation in excess of 10 percent for the Veteran's low back disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Thus, the weight of the evidence is against the grant of a disability rating in excess of 10 percent, based on orthopedic findings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2011). While the Veteran provided testimony indicating that the symptomatology associated with his service-connected disability was severe, the objective findings consistently fail to show that his disability meets the criteria for an increased evaluation; and the Board concludes that those findings outweigh his lay assertions regarding severity.

In this case, the Veteran also has described some sensory deficit.  The Board finds the Veteran's testimony to be credible.

A 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve of the lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve is indicated where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

As noted above, there have been no reports of loss of reflexes or muscle atrophy.  No examiner has found significant neurological deficits.  There is, however, a medical finding by Dr. Ellis in April 2009 of spinal nerve root impingement.  Given the reports of constant pain, the Veteran's credible testimony of limitations in walking throughout the appellate period, and the March 2010 examiner's diagnosis of degenerative disc disease of the lumbar spine, and resolving doubt in favor of the Veteran, a separate 10 percent disability rating is warranted for mild incomplete paralysis of the sciatic nerve of the left lower extremity.  38 C.F.R. §§ 4.123, 4.124 (2011).  There is no indication that incomplete paralysis of the sciatic nerve of the left lower extremity is more than mild throughout the appellate period to warrant a disability rating in excess of 10 percent.  While the Veteran is competent to describe radiating pain down his left leg, the consistent lack of significant objective findings weighs against granting a separate rating in excess of 10 percent for the left lower extremity.

For the foregoing reasons, the Board finds that, throughout the appellate period, the preponderance of the evidence is against a disability rating in excess of 10 percent for orthopedic findings; and in favor of a separate 10 percent disability evaluation for associated mild, incomplete paralysis of the sciatic nerve of the left lower extremity.

C.  Extraschedular Consideration

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected disabilities of the knees and low back are adequate in this case.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

New and material evidence has been submitted to reopen claim for service connection for flat feet, for irritable bowel syndrome, for hypertension, and for residuals of a right ankle sprain.

New and material evidence has not been received; the claim for service connection for hearing loss of the right ear is not reopened.

Service connection for irritable bowel syndrome is granted.

A 20 percent disability rating for moderate impairment of the left knee is granted, subject to the regulations governing the award of monetary benefits.

A separate 10 percent disability rating for osteoarthritis and noncompensable limitation of motion of the left knee is granted, subject to the regulations governing the award of monetary benefits.

A disability evaluation in excess of 10 percent for a right knee disability is denied.

An increased evaluation for degenerative joint disease of the lumbar spine is denied.

A separate 10 percent disability rating for associated mild, incomplete paralysis of the sciatic nerve of the left lower extremity is granted, subject to the regulations governing the award of monetary benefits.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

As noted above, lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Pes Planus
 
In this case, service treatment records at the time of the Veteran's enlistment examination in January 1980 note moderate pes planus.

In August 2011, the Veteran testified that his working with the boilers in active service aggravated his flat feet, and that he was told to use arch supports; and that he still used arch supports.

While Dr. Ellis opined in October 2011 that the Veteran's assigned work in active service contributed to and caused his flat feet and injury to his arches, no examiner has addressed whether the Veteran's pre-existing flat feet permanently increased in severity beyond natural progression during the Veteran's active service, or within the first post-service year.

Under these circumstances, the Board finds that an examination is needed to determine whether the pre-existing flat feet was aggravated in service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).  


Hypertension 

The Veteran contends that service connection for hypertension is warranted on the basis that his disability had its onset in active service.

As noted above, service treatment records document the Veteran's blood pressure as borderline in January 1986, with a reading of 144/90; and in April 1988, with a reading of 140/78.  

In October 2011, the Veteran submitted a supplemental statement from Dr. Ellis, which includes an opinion that the Veteran's hypertension was directly caused by his active service or injuries in service.  At that time the Veteran had reported being in the proximity of a blast from a terrorist bombing in August 1985 in Germany, and being treated for hypertension shortly thereafter.

The Board notes that the Veteran had submitted a contrary opinion by Dr. Ellis in April 2009, which opined that the Veteran's hypertension was not directly caused by his active service or injuries in service.

Under Diagnostic Code 7101, note (1), the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104 (2011).

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has current hypertension that either had its onset during service or is related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).  


Residuals of a Right Ankle Sprain, and Residuals of a Left Ankle Sprain 

The Veteran also seeks service connection for residuals of a right ankle sprain and for residuals of a left ankle sprain; and has asserted that each of the claimed disabilities is secondary to his service-connected knee disabilities.  Service treatment records reflect that the Veteran was treated for a right ankle sprain in December 1991.  

Private treatment records include an April 2009 medical statement by Dr. Ellis, which diagnosed an ankle sprain of either right or left ankle, resolved; and an opinion that the diagnosed disability was, as likely as not, due to and a consequence of the Veteran's active service.  Dr. Ellis also added that there was no impairment in either ankle.  

In August 2011, the Veteran testified that he started having knee problems long before he had any ankle problems.

Where there is a reasonable possibility that a current condition is related to or is the residual of a condition or injury experienced in service, VA should seek a medical opinion as to whether the Veteran's claimed current disability is in any way related to the condition or injury experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).  Given the Veteran's complaints of ongoing symptomatology, the Board finds that a VA examination is warranted.

Moreover, with regard to secondary service connection, VA should seek a medical opinion regarding whether either of the Veteran's ankles is aggravated by the service-connected knee disabilities.

Left Ear Hearing Loss 

The Veteran contends that the service-connected left ear hearing loss on appeal is more severe than currently rated, and warrants an increased disability rating.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington, 19 Vet. App. at 368.

The Veteran was last afforded VA audiometric testing to evaluate the severity of his left ear hearing loss in January 2008.  At that time the Veteran reported difficulty hearing and understanding speech most of the time.  In April 2009, Dr. Ellis noted that the Veteran had an obvious hearing loss based on clinical examination, but that he could not rate any impairment until an audiogram was conducted.  Since then, the Veteran described a worsening of the disability.

In August 2011, the Veteran testified that his biggest problem on the job was having people repeat things over and over; and some things the Veteran still did not understand everything that they said.  The Veteran testified that the same thing happened at home.

Under these circumstances, VA cannot rate the service-connected hearing loss of the left ear on appeal without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of flat feet, and to determine whether the Veteran's flat feet underwent a permanent increase in active service; and if so, whether there is clear and unmistakable evidence that such increase was due to the natural progress of the condition.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

2.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of hypertension, and the likely etiology of the disease or injury. 

For any current hypertension found to be present, the examiner is requested to determine whether it at least as likely as not (50 percent probability or more) either had its onset in active service, or is the result of disease or injury incurred or aggravated during active service-specifically, to include the in-service bomb blast in Germany in August 1985, and the Veteran's claim of his blood being monitored since then.  

The examiner should reconcile any opinion with the service treatment records (described above); any additional medical treatment records associated with the claims file; the April 2009 and October 2011 medical opinions by Dr. Ellis; and with the Veteran's credible testimony.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

3.  Afford the Veteran a VA examination to determine the etiology of any chronic residuals of a right ankle sprain, residuals of a left ankle sprain, or any other right ankle disability or left ankle disability found to be present; and to determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected knee disabilities caused or increased any such disability of the right ankle or left ankle found to be present.  If aggravation is shown, the examiner should specify what permanent, measurable increase in the severity of the disability of each ankle is attributable to the service-connected knee disabilities.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the evidence discussed in this remand, including the service treatment records and the April 2009 opinion by Dr. Ellis, and the Veteran's complaints of current ankle problems.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner, and the examination report should note review of the file.

4.  Afford the Veteran an appropriate VA audiological examination, for evaluation of the service-connected hearing loss of the left ear.  All appropriate tests should be conducted.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should note review of the file.  

The examiner should complete VA Form 10-2464; puretone thresholds at 1000, 2000, 3000, and 4000 hertz should be recorded for each ear, and a puretone threshold average derived for each ear, as well as a controlled speech discrimination score for each ear, in accordance with 38 C.F.R. §§ 4.85 and 4.86.

The examiner should also provide a full description of the current effects of the Veteran's hearing loss of the left ear on his employment.

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

5.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


